705 S.E.2d 746 (2011)
Candace HEDGES, employee,
v.
WAKE COUNTY PUBLIC SCHOOL SYSTEM, employer, self-insured, Key Risk Management Services, servicing agents.
No. 443P10.
Supreme Court of North Carolina.
February 3, 2011.
Dayle A. Flammia, Raleigh, for Wake County Public School System, et al.
Benjamin T. Cochran, Raleigh, for Hedges, Candace.
John P. Godwin.

ORDER
Upon consideration of the petition filed on the 12th of October 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."